Exhibit 10.1

 

TERMINATION OF COLLABORATIVE COMMERCIALIZATION AND LICENSE AGREEMENT

 

This Termination of Collaborative Commercialization and License Agreement (this
“Termination Agreement”) is entered into effective as of the last date set forth
in the signatures below (the “Effective Date”) by and between General Electric
Company, new York corporation (“hereinafter GE”) and Catalytica Energy
Systems, Inc., a Delaware corporation (“hereinafter CESI”), hereinafter referred
to as Party or parties, respectively.

 

WHEREAS, the Parties and Genxon Power Systems, LLC, a Delaware limited liability
company (“GPS”) entered into a Collaborative Commercialization and License
Agreement dated November 29, 1998 (the “Original Agreement); and

 

WHEREAS, the Parties and GPS entered into an Amendment No. 1 to the Original
Agreement as of January 3, 2002 (such Amendment No.1 together with the Original
Agreement is hereinafter referred to as the “Agreement”); and

 

WHEREAS, CESI acquired the right of GPS under the Agreement; and

 

WHEREAS, GE has elected not to continue the pursuit of the Small Gas Turbine
Market Segment under the Agreement; and

 

WHEREAS, the Parties desire to formally terminate the Agreement and all rights
and obligations of the Parties thereunder, except as expressly provide herein;

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

1. The Agreement is hereby terminated as of the Effective Date. Effective as of
the Effective Date, each of the Parties is released and forever discharged from
any and all rights and obligations under the Agreement, except as to the
following provisions which shall survive and continue in effect to the extent
applicable in accordance with the Agreement:

 

(1)                                  Confidentiality obligations of the Parties
(Article 10),

 

(2)                                  Jointly Owned Technology (Article 12.2) as
identified in Exhibit 1, attached and incorporated herewith by reference. The
Parties acknowledge and agree that due to the length of time since the
development of the Jointly Owned Technology identified in Exhibit 1, neither
Party is obligated to participate or otherwise support any technology transfer
activities to the other Party, and each Party shall be responsible for the
compilation and any further development of the Jointly Owned Technology
identified in Exhibit 1.

 

2. In addition, the Parties agree to review and identify CESI patents applicable
solely to the Small Gas Turbine Market Segment using GE manufactured Gas
Turbines but only to the extent such patents do not relate to the Xonon
Combustion System or the

 

--------------------------------------------------------------------------------


 

Xonon Control Algorithm(s), (the “ Field of Use”) and CESI agrees to grant “as
is” non-exclusive, royalty-free, worldwide, irrevocable rights to GE to make,
use, sell, offer for sale, and import products and to practice methods covered
by such CESI patents solely in the Field of Use. The Parties further agree that
if such patents are not identified by March 31, 2006, then it shall be
conclusively presumed that there shall be no such patents.

 

3. All terms not otherwise defined herein shall have the meanings set forth in
the Agreement.

 

4. This Termination Agreement may be executed in counterparts and by facsimile
signatures.

 

The Parties have caused this Termination Agreement to be signed by their duly
authorized representatives effective as of the Effective Date.

 

 

Catalytica Energy Systems, Inc

General Electric Company

 

 

By:

/s/ Rob Zack

 

By:

/s/ Luciano J. Cerone

 

 

 

 

 

Name:

Rob Zack

Name:

Luciano J. Cerone

 

 

 

 

Title:

President and CEO

Title:

Vice President, Advance

 

 

Technology Operations

Date:

  March 13, 2006  

 

Date:

  March 10, 2006

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 1 to

Termination Agreement between GE and CESI

 

Identification of Jointly Owned Technology

 

The following is the list of technology jointly developed and recognized by the
Parties as Jointly Owned Technology (Article 12.2).

 

(1)                                  GT Turbulent Premixer -  new gas turbine
premixer configurations and designs based on mutual discussions and data shared
between GE and CESI during the term of the Agreement.

 

(2)                                  Catalyst Thermal Free Assembly – New seals,
struts and casing configurations designed for the integration of the XONON
Module into the GE gas turbine combustor based on GE technical input and testing
but specifically excluding any XONON Module technologies.

 

3

--------------------------------------------------------------------------------

 